Exhibit 10.3

 

LOGO [g920588ex10_3pg01.jpg]   

CEO EVALUATION-BASED

RETENTION INCENTIVE AGREEMENT

 

GRANTED TO

  

GRANT DATE

  

AMOUNT OF AWARD ($)

  

SOCIAL

SECURITY NUMBER

 

[Name]

 

[Street]

 

[City], [State] [Postal]

       /    /20       

Target Amount:         

 

Maximum Amount:         

   [SSN]

 

1. This Agreement. This agreement, together with Exhibit A (collectively, the
“Agreement”), sets forth the terms and conditions of a performance award
representing the right to receive a deferred cash payment from Apogee
Enterprises, Inc., a Minnesota corporation (the “Company”). This Agreement is
issued pursuant to the Apogee Enterprises, Inc. 2012 Executive Management
Incentive Plan, as amended from time to time (the “Plan”), and subject to its
terms.

 

2. The Award. The Compensation Committee of the Company’s Board of Directors
(the “Committee”) has established a bonus pool (the “20     Bonus Pool”) equal
to     % of the Company’s              for the fiscal year 20    . The
individual named above (the “Employee”) has been awarded     % of the 20    
Bonus Pool pursuant to a Bonus Pool Award Agreement (the “20     Bonus Pool
Award”); provided, that the Committee retains sole and full negative discretion
to reduce the Employee’s 20     Bonus Pool Award, in whole or in part (or
discretion to impose such additional performance conditions on all or part of
the award as it determines). The Committee has determined to earmark a cash
value from the Employee’s 20     Bonus Pool Award equal to the maximum amount
set forth above (the “Performance Award”) that will be conditioned upon the
Employee’s achievement of a satisfactory performance evaluation by the Company’s
Board of Directors, as described below.

 

3. Performance Period. The “Performance Period” shall be fiscal year 20    .

 

4. Determination. Subject to the terms and conditions of this Agreement, the
amount of cash that becomes payable to the Employee pursuant to this Performance
Award (the “Cash Value”) will be based upon the average rating of the annual
performance evaluation conducted by the Company’s Board of Directors. The Cash
Value may be more or less than the target amount set forth above, but in no
event may the Cash Value exceed the maximum amount set forth above. Furthermore,
because the source of the Cash Value payable hereunder is the Employee’s share
of the 20     Bonus Pool, the Cash Value is subject to and otherwise remains
limited by the terms of the Employee’s 20     Bonus Pool Award. (By way of
example, if the 20     Bonus Pool were $0, the Employee’s 20     Bonus Pool
Award would be $0, which means the Cash Value would also be $0, regardless of
achievement of satisfactory performance evaluation.)

The determination of the Cash Value amount will occur as soon as practicable
after the Committee determines, in its sole discretion after the end of the
Performance Period, whether, and the extent to which, the performance conditions
have been achieved (the “Determination Date”). As soon as administratively
feasible following the Determination Date (but in no event later than 75 days
following the end of the Performance Period, the Company shall credit the Cash
Value to a notional account established under the Apogee Enterprises, Inc. 2011
Deferred Compensation Plan (the “Deferred Compensation Plan”) (the “LTI
Account”). Thereafter, the LTI Account shall be credited with earnings, gains or
losses in accordance with the terms of the Deferred Compensation Plan. All
amounts credited to the LTI Account shall remain subject to forfeiture pending
the Employee remaining in employment with the Company through April 28, 2019
(the “Retention Period”), except as provided in paragraphs 5, 6 and 7 below.

 

5. Termination of Employment. In the event the Employee’s employment is
terminated prior to the end of the Retention Period, this Performance Award and
any LTI Account under the Deferred Compensation Plan shall be immediately and
irrevocably forfeited, unless the Employee’s employment is terminated under the
circumstances described below.

 

1



--------------------------------------------------------------------------------

In the event the Employee’s employment is terminated prior to the end of the
Retention Period by reason of Disability (as defined in the Plan) or death (a
“Qualifying Termination”), the Retention Period shall end on the date of the
Qualifying Termination. In the event the Employee incurs a Qualifying
Termination before the end of the Performance Period, the LTI Account shall be
credited with a pro-rata portion (based on the amount of time elapsed between
the beginning of the Performance Period and the date of termination, as
determined under the Plan) of the Cash Value determined under paragraph 4 above.

 

6. Change in Control. Upon a Change in Control (as defined in the Apogee
Enterprises, Inc. 2009 Stock Incentive Plan, as amended and restated (2011)),
the Retention Period shall end on the date of the Change in Control.

 

7. Recoupment. Employee acknowledges, understands and agrees that,
notwithstanding anything to the contrary contained herein, the LTI Account to
which Employee is otherwise entitled (or which has become vested or been paid)
is subject to forfeiture or recoupment, in whole or in part, at the direction of
the Company’s Board of Directors (the “Board”) if, in the judgment of the Board,
events have occurred that are covered by the Company’s Clawback Policy (as it
exists on the date hereof, and as it may be amended from time to time by the
Board, the “Clawback Policy”) and the Board further determines, in its sole
discretion, that forfeiture or recoupment of all or part of the LTI Account is
appropriate under all of the circumstances considered by the Board. A copy of
the Clawback Policy may be obtained from the Company’s General Counsel upon the
Employee’s request.

 

8. Payment. The vested LTI Account shall be paid to the Employee in accordance
with the terms of the Deferred Compensation Plan; provided, that if the deferral
under the Deferred Compensation Plan may not be given effect under section 409A
of the Internal Revenue Code, then the vested LTI Account shall be paid in a
lump sum no later than March 15th of the calendar year following the year in
which the right to the LTI Account is no longer subject to a substantial risk of
forfeiture.

 

9. Restrictions on Transfer. Neither this Performance Award, nor any right with
respect to this Performance Award under this Agreement, may be sold, assigned,
transferred or pledged, other than by will or the laws of descent and
distribution, and any such attempted transfer shall be void.

 

10. Income Taxes. The Employee is liable for any federal, state and local income
or other taxes applicable upon the grant of this Performance Award and the
receipt of any payments pursuant to this Performance Award, and the Employee
acknowledges that he or she should consult with his or her own tax advisor
regarding the applicable tax consequences. The Company will satisfy any
applicable tax withholding obligations arising from any payment of this
Performance Award by withholding a portion of the cash otherwise to be delivered
equal to the amount of such taxes.

 

11. Acknowledgment. This Performance Award shall not be effective until the
Employee dates and signs the form of Acknowledgment below and returns a signed
copy of this Agreement to the Company. By signing the Acknowledgment, the
Employee agrees to the terms and conditions of this Agreement, the Plan and the
Deferred Compensation Plan.

 

APOGEE ENTERPRISES, INC. ACKNOWLEDGMENT:

 

By: EMPLOYEE’S SIGNATURE

 

[Name]

 

[Title] DATE

 

 

SOCIAL SECURITY NUMBER DATE

 

2



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS UNDER THE

CEO EVALUATION-BASED

RETENTION INCENTIVE AGREEMENT

Fiscal 20     Evaluation Criteria

 

Evaluation Criteria

  

Weighting

                    

 

A-1